Citation Nr: 0822077	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  95-32 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for systemic 
rheumatoid arthritis of the feet, beginning August 19, 2000.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In March 2006, the Board issued a decision which denied 
entitlement to a rating in excess of 50 percent for systemic 
rheumatoid arthritis (SRA) of the feet, beginning August 19, 
2000.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2007, based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order remanding the Board's 
decision for compliance with the instructions within the 
Joint Motion.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to an increased rating in 
excess of 50 percent for his service-connected SRA of the 
feet, beginning August 19, 2000.

After reviewing the Joint Motion filed in this case, as well 
as reviewing the veteran's claims folders, the Board finds 
there is a further duty to assist the veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

In December 2007, the veteran's representative submitted a 
Notice of Award from the Social Security Administration 
(SSA), dated in August 2006, which indicated that the veteran 
was entitled to receive monthly SSA disability benefits 
beginning in March 2006.  The Court has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Under the circumstances of this case, an attempt 
should be made by the RO, with the assistance of the veteran, 
to obtain these records.

As noted in the Joint Motion, the evidence of record is 
uncertain as to whether the veteran's SRA of the feet is an 
"active process" or not.  Moreover, the Joint Motion noted 
that the Board failed to adequately address the functional 
loss due to the veteran's SRA of the feet pursuant to 
38 C.F.R. § 4.40.  Under these circumstances, the Board finds 
that the RO should attempt to obtain updated treatment 
records related to the veteran's SRA of the feet, and then 
schedule him for the appropriate VA examination to ascertain 
whether his SRA is an active process and also to fully 
identify the manifestations of this condition.

Accordingly, the case is remanded for the following action:

1.  The RO must issue VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative must be informed as to the 
information and evidence necessary to 
substantiate his claim for an increased 
evaluation for SRA of the feet, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

The veteran must also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  
Additionally, the veteran must be advised 
of what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of the benefits sought. 

The veteran must be informed of all 
relevant diagnostic codes (DC) for the 
disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran must also 
be advised to provide evidence 
demonstrating a worsening of the 
disability and the effect that worsening 
has on his employment and daily life and 
that must an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits 
from SSA, effective from March 2006, 
together with its decision awarding the 
veteran disability benefits.  These 
records must be associated with the 
claims file.  If these records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his SRA of the feet 
since September 2006.  The veteran must 
be asked to complete a separate VA Form 
21-4142 for any physician or source of 
treatment he may identify.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4.  The veteran must be afforded a VA 
examination, by the appropriate 
specialist, preferably in rheumatology, 
to determine the nature and severity of 
his current systemic rheumatoid arthritis 
of the feet.  The examiner must respond, 
after a thorough examination of the 
veteran and review of the record, to the 
following inquiries:

a. Indicate whether or not the 
veteran's systemic rheumatoid 
arthritis disease process is active.

b. Please list all joints affected 
by the disease; and provide complete 
range of motion studies for each 
affected joint.  Please state 
whether there would be additional 
loss of motion associated with the 
specified joint due to pain, 
weakness, weakened movement, excess 
fatigability and incoordination.

c.  If active joint disease is 
shown, please identify all 
associated constitutional 
manifestations, to include the 
presence or absence of: fever, 
weight 
loss, anemia, emaciation, muscular 
and bone atrophy, skin 
complications, gastrointestinal 
symptoms, capillary stasis, 
imbalance in water metabolism, 
vascular changes, cardiac 
involvement, dry joints, low renal 
function, postural deformities, and 
low grade edema of the 
extremities.

d. Please provide an opinion as to 
whether the veteran's systemic 
rheumatoid arthritis of the feet 
renders him unable to engage in 
substantially gainful employment.

All necessary tests must be performed.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.

5.  The RO must then re-adjudicate the 
veteran's claim for entitlement to a 
rating in excess of 50 percent for 
systemic rheumatoid arthritis of the 
feet, beginning August 19, 2000.  This 
must include consideration of all 
evidence added to the claims folder since 
this issue was last adjudicated by the RO 
in its September 2005 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



